W. O. MURRAY, Chief Justice.
This is a suit on an insurance policy issued upon the life of Charlie Castro, the plaintiff, Jane P. Castro, being the beneficiary in the policy. The trial was to a jury and resulted in judgment in keeping with their findings, that plaintiff take nothing, and Jane P. Castro has prosecuted this appeal.
The policy of insurance contained a legal and binding stipulation to the effect that the policy must issue and be delivered during the lifetime and “good health” of Charlie Castro.
The jury was asked the following question and gave the following answer:
“Question No. 19: Do you find from a preponderance of the evidence that on March 23, 1949 (the date of the issuance of the policy), Charlie Castro was not in good health, as that term is herein below defined?”
“We, the jury, answer: He was not in good health.”
There being no question raised, we will presume that the evidence supports the answer of the jury, and this finding precludes any recovery herein. American National Insurance Co. v. Lawson, Tex. Com.App., 133 Tex. 146, 127 S.W.2d 294.
The judgment is affirmed.